Exhibit 10.3 SCHEDULE IDENTIFYING MATERIAL DIFFERENCES AMONG CHANGE IN CONTROL AND SEVERANCE AGREEMENTS BETWEEN CRACKER BARREL OLD COUNTRY STORE, INC. AND THE INDIVIDUALS LISTED BELOW Severance Benefits Severance Benefits Upon Change of Control Douglas E. Barber, Executive Vice President and Chief People Officer 18 months base salary 3.00 times average annual salary plus average bonus during 3 years preceding termination Edward A. Greene, Senior Vice President, Strategic Initiatives 12 months base salary plus one additional week of severance for each year of service in excess of 15 years* 2.00 times average annual salary plus average bonus during 3 years preceding termination Lawrence E. Hyatt, Senior Vice President and Chief Financial Officer 12 months base salary plus one additional week of severance for each year of service in excess of 15 years* 2.00 times average annual salary plus average bonus during 3 years preceding termination * Not to exceed 18 months total severance.
